Citation Nr: 0031443
Decision Date: 11/30/00	Archive Date: 12/28/00

Citation Nr: 0031443	
Decision Date: 11/30/00    Archive Date: 12/06/00

DOCKET NO.  99-10 063	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for a right shoulder 
disability.  

2.  Entitlement to service connection for a right ankle 
disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Marisa Kim, Associate Counsel


INTRODUCTION

The veteran had active military service from June 1976 to 
August 1997.  

This appeal is before the Board of Veterans' Appeals (Board) 
from an April 1998 rating decision from the Houston, Texas, 
Department of Veterans Affairs (VA) Regional Office (RO) that 
denied service connection for tendonitis of the right 
shoulder and a right ankle sprain.  

Appellate consideration of the issues of entitlement to 
service connection will be deferred pending completion of the 
development requested in the REMAND portion of this decision.


VACATUR

In September 2000, the Board issued a decision that denied 
both of the veteran's claims.  Shortly thereafter, the Board 
became aware that the veteran had submitted medical and lay 
evidence pertinent to his claims to the RO in December 1999, 
just a few days after certification of the appeal to the 
Board.  This evidence was not forwarded to the Board prior to 
its September 2000 decision and has not been reviewed by the 
RO or the Board in conjunction with a decision on his claims.  

There has also been a significant change in the law during 
the pendency of this appeal.  The change in law applies to 
the veteran's appeal because the September 2000 Board 
decision previously denied both claims for service connection 
as not well grounded.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of the Department of 
Veterans Affairs (VA) with respect to the duty to assist, and 
supercedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, ___ (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

The Board may vacate an appellate decision when a veteran is 
denied due process of law.  38 U.S.C.A. 7104(a) (West 1991 & 
Supp. 2000); 38 C.F.R. 20.904 (2000).  Failure to provide the 
veteran an opportunity to have the new medical and lay 
evidence considered by the RO and the Board constitutes a 
denial of due process of law.  See 38 C.F.R. 19.31 (2000) (a 
supplemental statement of the case will be furnished to the 
veteran and his representative when additional pertinent 
evidence is received after the most recent supplemental 
statement of the case).  Accordingly, the September 2000 
decision of the Board must be vacated in its entirety, and a 
new decision will be entered as if the September 2000 
decision by the Board had never been issued..  


ORDER

The September 20, 2000, decision of the Board is vacated.  


REMAND

In view of the instant order vacating the September 2000 
decision, the claims of entitlement to service connection 
must be considered de novo.  Review of the procedural history 
and development of the instant appeal persuades the Board 
that it cannot decide the merits of the veteran's claims 
without prejudice to the veteran.  Bernard v. Brown, 4 Vet. 
App. 384, 392-94 (1993).  Thus, in the interests of due 
process, the case must be remanded to the RO to allow the RO 
to review the evidence on a de novo basis, including the 
medical and lay evidence submitted in December 1999.  

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is also required for compliance with the notice and duty to 
assist provisions contained in the new law.  See Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 
114 Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the VA regional office (RO) has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the veteran if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  

To ensure that the VA has met its duty to assist the claimant 
in developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following development:

1.  The RO should ask the veteran to 
provide the names, addresses, and 
approximate dates of treatment of all 
health care providers, VA and non-VA, 
inpatient and outpatient, who have 
treated him for right shoulder and right 
ankle disabilities since June 1999.  
After securing any necessary 
authorization or medical releases, the RO 
should request and associate with the 
claims file legible copies of the 
veteran's complete treatment reports from 
all sources whose records have not 
previously been secured.  Failures to 
respond or negative replies should be 
noted in writing and also associated with 
the claims folder.  


2.  After the above-requested development 
has been completed and the additional 
evidence added to the record, the veteran 
should be afforded a VA examination.  Any 
further indicated special studies should 
be conducted.  Failure of the veteran to 
report for the scheduled examination(s) 
without good cause could result in the 
denial of the claim(s).  38 C.F.R. § 
3.655 (2000).  The claims file and a 
separate copy of this remand should be 
made available to and reviewed by the 
examiner prior and pursuant to conduction 
and completion of the examination and the 
examination report must be annotated in 
this regard.  

It is essential that the examiner review 
the claims folder in its entirety.  The 
examiner should also take specific note 
of the veteran's reported and documented 
medical history, including in-service and 
post-service right shoulder and right 
ankle conditions.  

The examiner should then offer a medical 
opinion as to: a) the medical 
classification of the veteran's current 
right shoulder and right ankle 
disabilities; b) the etiology of the 
veteran's current right shoulder and 
right ankle disabilities, if he has these 
disabilities; c) whether it is as likely 
as not that a current right shoulder 
disability is related to tingling and 
protrusion of the right scapula after 
pull ups exercises in July 1978, 
complaints of right shoulder problems in 
March 1997, or any other in-service 
event; d) whether it is as likely as not 
that the veteran's current right shoulder 
disability preexisted service and was 
aggravated during active service; e) 
whether it is as likely as not that a 
current right ankle disability is related 
to complaints of a right ankle sprain in 
January 1978, a resolving Grade II right 
ankle sprain in October 1989, or any 
other in-service event; and f) whether it 
is as likely as not that a current right 
ankle disability preexisted service and 
was aggravated during active service.  
Any opinions expressed by the examiner 
must be accompanied by a complete 
rationale.  

3.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested examination report 
and medical opinion to ensure that they 
are responsive to and in complete 
compliance with the directives of this 
remand, and if they are not, the RO 
should implement corrective procedures.  
Stegall v. West, 11 Vet. App. 268 (1998).  

4.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light 
of the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or 
informal guidance that is subsequently 
provided by the Department, including, 
among others things, final regulations 
and General Counsel precedent opinions.  
Any binding and pertinent court decisions 
that are subsequently issued also should 
be considered.  


5.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should 
readjudicate the claims for service 
connection for right shoulder and right 
ankle disabilities based on the entire 
evidence of record.  All pertinent law, 
regulations, and Court decisions should 
be considered.  If the benefit sought on 
appeal remains denied, the veteran and 
the veteran's representative, if any, 
should be provided with a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  The veteran has the right to 
submit additional evidence and argument 
on the matter or matters the Board has 
remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 
(1999).  A reasonable period of time for 
a response should be afforded.  

6.  Thereafter, if appropriate, the case 
should be returned to the Board for 
further appellate review.  By this 
remand, the Board intimates no opinion as 
to any final outcome warranted.  No 
action is required of the veteran until 
he is notified by the RO.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	V. L. Jordan
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).  


 


- 2 -




Citation Nr: 0025055	
Decision Date: 09/20/00    Archive Date: 09/27/00

DOCKET NO.  99-10 063	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for a right shoulder 
disability.  

2.  Entitlement to service connection for a right ankle 
disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Marisa Kim, Associate Counsel



INTRODUCTION

The veteran had active military service from June 1976 to 
August 1997.  

This appeal is before the Board of Veterans' Appeals (Board) 
from an April 1998 rating decision from the Houston, Texas, 
Department of Veterans Affairs (VA) Regional Office (RO) that 
denied service connection for tendonitis of the right 
shoulder and a right ankle sprain.  


FINDINGS OF FACT

1.  The medical evidence does not include a nexus opinion or 
show continuing symptomatology relating a current disability 
of the right shoulder to active service. 

2.  The medical evidence does not include a nexus opinion or 
show continuing symptomatology relating a current right ankle 
disability to active service.  


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for a 
right shoulder disability is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).  

2.  The claim of entitlement to service connection for a 
right ankle disability is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Criteria

The Court of Appeals for Veterans Claims (Court) has held 
that a well-grounded claim requires competent evidence of 
current disability (a medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence), and of a nexus between the in-service injury or 
disease and the current disability (medical evidence).  See 
Epps v. Brown, 126 F.3d. 1464, 1468 (Fed. Cir. 1997); Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 
(Fed. Cir. 1996).  Such a claim need not be conclusive but 
only possible to satisfy the initial burden of § [5107(a)]."  
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  

Continuity of symptomatology is required where the condition 
noted during service or in the presumptive period is not 
shown to be chronic or where the diagnosis of chronicity may 
be legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (1999).  In Savage v. Gober, 10 Vet. 
App. 488 (1997), the Court established the following rules 
with regard to claims addressing the issue of chronicity: The 
chronicity provision of § 3.303(b) is applicable where 
evidence, regardless of its date, shows that a veteran had a 
chronic condition in service and still has such condition.  
Such evidence must be medical unless it relates to a 
condition as to which, under the Court's case law, lay 
observation is competent.  If the chronicity provision is not 
applicable, a claim may still be well grounded if (1) the 
condition is observed during service, (2) continuity of 
symptomatology is demonstrated thereafter and (3) competent 
evidence relates the present condition to that 
symptomatology.  Therefore, notwithstanding the veteran's 
showing of an in-service injury, and statements of post-
service continuity of symptomatology, medical expertise is 
required to relate his disabilities etiologically to his 
post-service symptoms.  Savage, supra; Caluza v. Brown, 7 
Vet. App. 498, 506 (1995), aff'd 78 F.3rd 604 (Fed. Cir. 
1996) (per curiam).


Entitlement to service connection for a right shoulder 
disability

The claim of entitlement to service connection for a right 
shoulder disability is not well grounded.  

The veteran met the first requirement for a well grounded 
claim.  The medical evidence included a diagnosis of a 
possible current right shoulder disability because the 
December 1997 VA diagnosis included a history of apparent 
tendonitis of the right shoulder, and in July 1999, the 
veteran testified that he had tingling pain radiating down 
from his shoulder when he used his right arm.  

The veteran also met the second requirement for a well 
grounded claim.  Service medical records showed in-service 
treatment of a possible right shoulder disability. After the 
veteran performed pull ups, physical examination in July 1978 
revealed a protrusion of the right scapula and tingling after 
application of pressure with the right arm.  In March 1997, 
just five months prior to discharge from service, the veteran 
reported that he was still having shoulder problems.  

The claim is not well grounded because the third requirement 
for a well grounded claim has not been met.  The medical 
evidence does not include a nexus opinion relating a current 
right shoulder disability to active service.  Although the 
veteran told the December 1997 VA examiner that he had 
tendonitis of the right shoulder after performing pull ups in 
the 1970s, a bare transcription of a lay history is not 
transformed into "competent medical evidence" merely 
because the transcriber happens to be a medical professional.  
LeShore v. Brown, 8 Vet. App. 406 (1995).  Testimony and lay 
statements from the veteran and his representative also 
asserted that right shoulder pain and limitation of motion 
were incurred in active service.  However, the veteran and 
his representative are lay persons who are not competent to 
diagnose the cause of a disability.  While a lay person is 
competent to provide evidence on the occurrence of observable 
symptoms during and following service, such a lay person is 
not competent to make a medical diagnosis or render a medical 
opinion which relates a medical disorder to a specific cause.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494-495 (1992).  

The evidence also failed to show continuity of symptomatology 
of the right shoulder.  Just five month prior to the 
veteran's discharge from service, the March 1997 examiner 
noted that the veteran's shoulder problems had improved and 
were not considered disabling, and in July 1999, the veteran 
testified that he had not gone for treatment of his right 
shoulder since service.  That is, he had one treatment of his 
right shoulder in July 1978, over 20 years ago, and no 
treatments since.  Accordingly, the claim of entitlement to 
service connection for a right shoulder disability is not 
well grounded.  

Although the Board decided the veteran's claim on grounds 
different from that of the RO, which found no current chronic 
right shoulder disability, the veteran has not been 
prejudiced by the decision.  Bernard v. Brown, 4 Vet. App. 
384, 392-94 (1993).  


Entitlement to service connection for a right ankle 
disability

The claim of entitlement to service connection for a right 
ankle disability is not well grounded.  

The veteran met the first requirement for a well grounded 
claim.  The medical evidence included a diagnosis of a 
current right ankle disability because the December 1997 VA 
x-ray findings included a slightly irregular posterior 
malleolus that might be the site of prior trauma, and in July 
1999, the veteran testified that he limped and experienced 
right ankle pain if he stood for hours at work.  

The veteran also met the second requirement for a well 
grounded claim.  Service medical records showed in-service 
treatment of a possible right ankle disability.  In January 
1978, the veteran complained of having a right ankle sprain 
for the past 2 months, and the assessment was a minimal old 
sprain of the left (sic) ankle.  In October 1989, the veteran 
reported spraining his right ankle three days ago, and the 
assessment was a Grade II right ankle sprain that was 
resolving.  

The claim is not well grounded because the third requirement 
for a well grounded claim has not been met.  The medical 
evidence did not include a nexus opinion relating a current 
right ankle disability to active service.  Instead, the 
December 1997 VA examiner stated that the veteran had a 
history of right ankle discomfort of uncertain etiology.  
Although the veteran told the December 1997 VA examiner that 
he had pain in his right ankle after periods of prolonged 
standing in service, a bare transcription of a lay history is 
not transformed into "competent medical evidence" merely 
because the transcriber happens to be a medical professional.  
LeShore v. Brown, 8 Vet. App. 406 (1995).  In any event, pain 
alone, without a diagnosed or identifiable underlying malady 
or condition, does not in and of itself constitute a 
disability for which service connection can be granted.  
Sanchez-Benitez, 13 Vet. App. 282 (1999).  

Testimony and lay statements from the veteran and his 
representative also asserted that a right ankle disability 
was incurred in service because he fell during marching 
drills.  However, the veteran and his representative are lay 
persons who are not competent to diagnose the cause of a 
disability.  While a lay person is competent to provide 
evidence on the occurrence of observable symptoms during and 
following service, such a lay person is not competent to make 
a medical diagnosis or render a medical opinion which relates 
a medical disorder to a specific cause.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-495 (1992).  

The evidence also failed to show continuity of symptomatology 
of the right ankle.  Just five month prior to the veteran's 
discharge from service, the March 1997 examiner noted that 
the veteran's right ankle pain had been treated 
conservatively and was not considered disabling, and in July 
1999, the veteran testified that he had not gone for 
treatment of his right ankle since service.  That is, the 
record showed only two treatments of his right ankle.  The 
first sprain, in January 1978, was considered minimal.  The 
second sprain, in October 1989, was resolving.  Indeed, the 
veteran's lower extremities and musculoskeletal system were 
normal at the following March 1994 and November 1996 military 
examinations.  The veteran sought no treatment of the right 
ankle after October 1989.  Accordingly, the claim of 
entitlement to service connection for a right ankle 
disability is not well grounded. 

Although the Board decided the veteran's claim on grounds 
different from that of the RO, which found no current chronic 
right ankle disability, the veteran has not been prejudiced 
by the decision.  Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).  

The VA cannot assist in any further development of these 
claims because they are not well grounded.  38 U.S.C.A. 
§ 5107(a); Morton v. West, 13 Vet. App. 205 (1999).  


ORDER

Entitlement to service connection for a right shoulder 
disability is denied.  

Entitlement to service connection for a right ankle 
disability is denied.  



		
	V. L. Jordan
	Member, Board of Veterans' Appeals

 

